Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 03, 2015

The Court of Appeals hereby passes the following order:

A15A2160. MARVIN BAPTISTE v. ALFRED CORRIERE.

      On April 27, 2015, the trial court entered an order dismissing a civil action
filed by Marvin Baptiste. On June 11, 2015, Baptiste filed a notice of appeal from this
ruling.
      A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Perlman v. Perlman,
318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012); GMC Group v. Harsco Corp., 293
Ga. App. 707 (667 SE2d 916) (2008). Because Baptiste filed his notice of appeal 45
days after entry of the order he seeks to appeal, this appeal is untimely. It is therefore
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                                              08/03/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.